9Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 remain pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8-10, 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ha et al (US 2015/0369225 A1) (Ha hereinafter).
Regarding Claim 1, Ha teaches:  A linear compressor (100) comprising: 
a piston (130) configured to reciprocate in an axial direction (Figure 1);  
a cylinder (120) that is disposed outside the piston in a radial direction and that surrounds an outer circumferential surface of the piston (Figure 1); 
a frame (110) that is disposed outside the cylinder in the radial direction and that surrounds an outer circumferential surface of the cylinder (Figure 1); 
a first bearing gap defined between an inner circumferential surface of the frame and the outer circumferential surface of the cylinder (Figure 5  & Paragraph 48; This paragraph 
a second bearing gap (C1) defined between an inner circumferential surface of the cylinder and the outer circumferential surface of the piston (Figure 7); 
a bearing inflow passage (123 & 200) defined in the cylinder (120) and configured to guide fluid from the first bearing gap to the second bearing gap (Figure 7); and  
a bearing side passage that is recessed from the inner circumferential surface of the cylinder, that extends along a circumferential direction of the cylinder, and that is configured to guide, along the circumferential direction, the fluid introduced to the second bearing gap through the bearing inflow passage (Paragraphs 88-92 & Figures 7 & 9; Ha teaches how the expansion portion (200), which is formed as a recess on the inner surface of the cylinder at each nozzle, is formed such that it “may cross the inner circumferential surface of the cylinder body” (see Paragraph 92).  This recess formed on the inner circumferential surface of the cylinder body between each adjacent bearing inflow passage is considered the “bearing side passage” and is extending along a circumferential direction around the inner surface of the cylinder).  
Regarding Claim 2, Ha teaches the invention as disclosed above in Claim 1, wherein Ha further teaches:  further comprising a plurality of bearing inflow passages (123) spaced apart from one another in the circumferential direction, the plurality of bearing inflow passages including the bearing inflow passage (Figure 9), 
wherein the bearing side passage connects the plurality of bearing inflow passages to one another passage (Paragraphs 88-92 & Figures 7 & 9; As noted in the rejection of Claim 1 above, Ha teaches how the expansion portion (200), which is formed as a recess on the inner surface of the cylinder at each nozzle, is formed such that it “may cross the inner circumferential 
Regarding Claim 3, Ha teaches the invention as disclosed above in Claim 1, wherein Ha further teaches:  wherein the bearing inflow passage (123 & 200) extends from a bearing inlet end defined at the outer circumferential surface of the cylinder (120) to a bearing outlet end defined at the inner circumferential surface of the cylinder (see the annotation of Figure 7 below), and 
wherein the bearing side passage (the portion of the expansion portion that crosses the inner circumferential surface of the cylinder body, as described in Paragraph 92) extends from the bearing outlet end along the inner circumferential surface of the cylinder (120) in the circumferential direction (see Figure 9).  

    PNG
    media_image1.png
    479
    668
    media_image1.png
    Greyscale

Regarding Claim 4, Ha teaches the invention as disclosed above in Claim 3, wherein Ha further teaches:  further comprising a plurality of bearing inflow passages (123) spaced apart from one another in the circumferential direction, the plurality of bearing inflow passages including the bearing inflow passage (Figure 9), wherein the plurality of bearing inflow passages (123) have: 
bearing inlet ends (see the annotation of Figure 7 above) defined at the outer circumferential surface of the cylinder (120) and spaced apart from one another in the circumferential direction (Figure 9); and  
bearing outlet ends (see the annotation of Figure 7 above) defined at the inner circumferential surface of the cylinder (120) and spaced apart from one another in the circumferential direction (Figure 9), and 
wherein each of the plurality of bearing inflow passages (123) extends from one of the bearing inlet ends to the corresponding bearing outlet end among the bearing outlet ends (Figure 7).  
Regarding Claim 5, Ha teaches the invention as disclosed above in Claim 4, wherein Ha further teaches:  wherein the bearing side passage (the portion of the expansion portion that crosses the inner circumferential surface of the cylinder body, as described in Paragraph 92) connects the bearing outlet ends to one another and is configured to guide, along the circumferential direction, fluid received from the bearing outlet ends (Paragraphs 88-92 & Figures 7 & 9; As noted in the rejection of Claim 1 above, Ha teaches how the expansion portion (200), which is formed as a recess on the inner surface of the cylinder at each nozzle, is formed such that it “may cross the inner circumferential surface of the cylinder body” (see Paragraph 92).  This recess formed on the inner circumferential surface of the cylinder body between each adjacent 
Regarding Claim 6, Ha teaches the invention as disclosed above in Claim 3, wherein Ha further teaches:  wherein the bearing inflow passage (123 & 200) comprises: 
a first bearing inflow passage (123) that extends inward from the bearing inlet end in the radial direction (see the annotation of Figure 7 below); and 
a second bearing inflow passage (220) that extends from the first bearing inflow passage to the bearing outlet end (see the annotation of Figure 7 below), and 
wherein a cross-sectional area of the first bearing inflow passage (123) is less than a cross-sectional area of the second bearing inflow passage (220; see the annotation of Figure 7 below; Please note the claim does not specify whether the “cross-sectional area” of the first & second bearing inflow passages are radially, axially, or even if they are both taken in the same direction.  In Ha, the examiner is looking at the radial cross-sectional areas of the first bearing inflow passage (123) & second bearing inflow passage (220)).  

    PNG
    media_image1.png
    479
    668
    media_image1.png
    Greyscale

Regarding Claim 8, Ha teaches the invention as disclosed above in Claim 1, wherein Ha further teaches:  wherein the bearing side passage comprises a ring-shaped groove defined in the inner circumferential surface of the cylinder (Paragraph 92).  
Regarding Claim 9, Ha teaches the invention as disclosed above in Claim 1, wherein Ha further teaches:  further comprising: 
a suction pipe (151) disposed rearward of the piston (130) in the axial direction (see Figure 2), 
wherein the cylinder (120) and the piston (130) define a compression space (P) that is disposed inside the cylinder at a position forward of the piston in the axial direction (Figure 3) and that is configured to receive refrigerant from the suction pipe, the piston being configured to compress refrigerant received in the compression space (Figure 1), and 
wherein the bearing side passage is disposed between the suction pipe (151) and the compression space (P) in the axial direction (Figures 1 & 5; The “bearing side passage” is radially aligned with the nozzle (123), as described in Paragraph 92, and the figures show the nozzle (123) is disposed between the suction pipe and the compression space in the axial direction).  
Regarding Claim 10, Ha teaches the invention as disclosed above in Claim 9, wherein Ha further teaches: further comprising:  
a discharge space (the space defined within the discharge cover (160)) that is defined at a position forward of the cylinder and the frame in the axial direction and that is configured to receive refrigerant discharged from the compression space (Figures 1 & 2); and 
a bearing supply passage that passes through the frame and that is configured to supply, to the first bearing gap, at least a part of refrigerant discharged into the discharge space (Figure 3 & Paragraph 48; This paragraph describes how a portion of the high-pressure gaseous refrigerant flows through a space formed at a portion at which the cylinder (120) & frame (110) are coupled to each other.  The space radially disposed between the frame (110) & cylinder flange (125) would be considered the bearing supply passage).  
Regarding Claim 13, Ha teaches the invention as disclosed above in Claim 1, wherein Ha further teaches:  wherein the bearing inflow passage (123 & 200) includes: 
a plurality of pockets (200) recessed outward from the inner circumferential surface of the cylinder (120) in the radial direction (Figure 9); and 
a plurality of orifices (123) that extend outward from the plurality of pockets, respectively, to the outer circumferential surface of the cylinder in the radial direction (Figure 9).  
Regarding Claim 14, Ha teaches the invention as disclosed above in Claim 13, wherein Ha further teaches:  wherein the plurality of pockets (200) are arranged on a same plane orthogonal to the axial direction and are spaced apart from one another in the circumferential direction (Figure 9), and 
wherein the bearing side passage (the portion of the expansion portion that crosses the inner circumferential surface of the cylinder body, as described in Paragraph 92) extends in the circumferential direction and connects the plurality of pockets to one another (see Paragraph 92 & Figure 9).  
Regarding Claim 15, Ha teaches the invention as disclosed above in Claim 14, wherein Ha further teaches:  wherein the plurality of pockets (200) comprises: 
a curve pocket (Paragraph 92) that extends along the circumferential direction from one of the plurality of orifices (123) to both sides of the one of the plurality of orifices (123; 
 a linear pocket (210) that extends along the axial direction from the one of the plurality of orifices (123) to one side of the one of the plurality of orifices (123; Figure 7; PLEASE NOTE, the claim as written only requires the linear pocket to extend axially from one of the plurality of orifices.  If the claim was written more clearly to describe what is shown in Figure 19 of the applicants invention, then this broad interpretation could potentially be overcome), and 
wherein the bearing side passage extends from the curve pocket along the circumferential direction (the portion of the expansion portion that crosses the inner circumferential surface of the cylinder body, as described in Paragraph 92).  
Regarding Claim 16, all of the limitations recited in Claim 16 were previously recited in Claim 13 (which includes all of the limitations recited in Claim 1 by virtue of the dependency of Claim 13 on Claim 1).  Therefore, Claim 16 is rejected under the same prior art and teachings as those used in the rejections of Claims 1 & 13.
Regarding Claim 17, Ha teaches the invention as disclosed above in Claim 16, wherein Ha further teaches:  wherein each of the plurality of pockets (200) extends from one of the plurality of orifices (123) along at least one of the axial direction or a circumferential direction of the cylinder (Figure 7 shows that the pockets (200) extend at least in the axial direction from the orifice (123)).  
Regarding Claim 18, Ha teaches the invention as disclosed above in Claim 16, wherein Ha further teaches:  wherein the cylinder (120) further defines a bearing side passage that is recessed outward from the inner circumferential surface of the cylinder in the radial direction, that extends along a circumferential direction of the cylinder, and that connects one of the plurality of pockets to another of the plurality of pockets adjacent in the circumferential direction (Paragraphs 88-92 & Figures 7 & 9; Ha teaches how the expansion portion (200), which is formed as a recess on the inner surface of the cylinder at each nozzle, is formed such that it “may cross the inner circumferential surface of the cylinder body” (see Paragraph 92).  This recess formed on the inner circumferential surface of the cylinder body between each adjacent bearing inflow passage is considered the “bearing side passage” and is extending along a circumferential direction around the inner surface of the cylinder).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 7, 11 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ha.  PLEASE NOTE, the following rejections are relying on a different embodiment that is taught by Ha as the base reference than what was used in the previous 35 USC 102 rejections.
Regarding Claim 1, Ha teaches:  A linear compressor (100) comprising: 
a piston (130) configured to reciprocate in an axial direction (Figure 1);  
a cylinder (120) that is disposed outside the piston in a radial direction and that surrounds an outer circumferential surface of the piston (Figure 1); 
a frame (110) that is disposed outside the cylinder in the radial direction and that surrounds an outer circumferential surface of the cylinder (Figure 1); 
a first bearing gap defined between an inner circumferential surface of the frame and the outer circumferential surface of the cylinder (Figure 5 & Paragraph 48; This paragraph describes how a portion of the high-pressure gaseous refrigerant flows through a space formed at a portion at which the cylinder (120) & frame (110) are coupled to each other); 
a second bearing gap (C1) defined between an inner circumferential surface of the cylinder and the outer circumferential surface of the piston (Figure 9); 
a bearing inflow passage (500, 123 & 400) defined in the cylinder (120) and configured to guide fluid from the first bearing gap to the second bearing gap (Figure 13).  
The embodiment shown in Figure 13 of Ha fails to teach:  a bearing side passage that is recessed from the inner circumferential surface of the cylinder, that extends along a circumferential direction of the cylinder, and that is configured to guide, along the circumferential direction, the fluid introduced to the second bearing gap through the bearing inflow passage.
HOWEVER, Ha does teach in the embodiment shown in Figure 5 does teach:  a bearing side passage that is recessed from the inner circumferential surface of the cylinder, that extends along a circumferential direction of the cylinder, and that is configured to guide, along the circumferential direction, the fluid introduced to the second bearing gap through the bearing inflow passage (Paragraphs 88-92 & Figures 7 & 9; Ha teaches how the expansion portion (200), which is formed as a recess on the inner surface of the cylinder at each nozzle, is formed such that it “may cross the inner circumferential surface of the cylinder body” (see Paragraph 92).  This recess formed on the inner circumferential surface of the cylinder body 
Modifying the nozzle assembly shown in Figure 13 to have a bearing side passage that crosses the inner circumferential surface of the cylinder body to fluidically connect radially adjacent nozzles (as is taught in Paragraph 92) would provide the benefit of ensuring that the gas is adequately dispersed around the circumference of the piston.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the embodiment shown in Figure 13 of Ha to have a circumferentially extending bearing side passage, as taught in the embodiment shown in Figure 5 of Ha, to provide the benefit of ensuring that the gas is properly dispersed around the circumferential surface of the piston.
Regarding Claim 3, Ha teaches the invention as disclosed above in Claim 1, wherein Ha further teaches:  wherein the bearing inflow passage (500, 123 & 400) extends from a bearing inlet end defined at the outer circumferential surface of the cylinder (120) to a bearing outlet end defined at the inner circumferential surface of the cylinder (see the annotation of Figure 13 below), and 
wherein the bearing side passage (the portion of the expansion portion that crosses the inner circumferential surface of the cylinder body, as described in Paragraph 92) extends from the bearing outlet end along the inner circumferential surface of the cylinder (120) in the circumferential direction (see the annotation of Figure 13 below).  

    PNG
    media_image2.png
    698
    792
    media_image2.png
    Greyscale

Regarding Claim 6, Ha teaches the invention as disclosed above in Claim 3, wherein Ha further teaches:  wherein the bearing inflow passage (500, 123 & 400) comprises: 
a first bearing inflow passage (500) that extends inward from the bearing inlet end in the radial direction (see the annotation of Figure 7 below); and 
a second bearing inflow passage (123 & 400) that extends from the first bearing inflow passage to the bearing outlet end (see the annotation of Figure 7 below), and 
wherein a cross-sectional area of the first bearing inflow passage (500) is less than a cross-sectional area of the second bearing inflow passage (123 & 400; see the annotation of Figure 7 below; Please note the claim does not specify whether the “cross-sectional area” of the first & second bearing inflow passages are radially, axially, or even if they are both taken in the same direction.  In Ha, the horizontal cross-sectional area of the first bearing inflow passage (500) would be less than a vertical cross-sectional area of the second bearing inflow passage (123 & 400)).  

    PNG
    media_image3.png
    698
    792
    media_image3.png
    Greyscale

Regarding Claim 7, Ha teaches the invention as disclosed above in Claim 6, wherein Ha further teaches:  wherein the bearing side passage (the portion of the expansion portion that crosses the inner circumferential surface of the cylinder body, as described in Paragraph 92) extends from the second bearing inflow passage (123 & 400) along the circumferential direction (would be met upon the modification of the embodiment shown in Figure 13 to have the expansion portion (400) circumferentially extended between each nozzle (123), as taught by the embodiment taught in Figure 5 & as described in Paragraph 92), and 
wherein a cross-sectional area of the bearing side passage is less than the cross-sectional area of the second bearing inflow passage (see the annotation of Figure 13 below; 

    PNG
    media_image4.png
    698
    792
    media_image4.png
    Greyscale

Regarding Claim 11, Ha teaches the invention as disclosed above in Claim 1, wherein Ha further teaches:  further comprising a porous member (550) disposed in the bearing inflow passage (500, 123 & 400) and configured to adjust an amount of refrigerant entering the bearing inflow passage
Regarding Claim 12, Ha teaches the invention as disclosed above in Claim 1, wherein Ha further teaches:  further comprising a bearing filter (550) disposed in the bearing inflow passage (500, 123 & 400) and configured to filter fluid from the first bearing gap (Paragraph 127), 
wherein the cylinder (120) defines a stepped portion that is recessed from the outer circumferential surface of the cylinder toward the inner circumferential surface of the cylinder and that is configured to seat the bearing filter in the bearing inflow passage (see Figure 13).  
Regarding Claim 13, Ha teaches the invention as disclosed above in Claim 1, wherein Ha further teaches:  wherein the bearing inflow passage (500, 123 & 400) includes: 
a plurality of pockets (123 & 400) recessed outward from the inner circumferential surface of the cylinder (120) in the radial direction (Figure 13); and 
a plurality of orifices (500) that extend outward from the plurality of pockets, respectively, to the outer circumferential surface of the cylinder in the radial direction (Figure 13).  
Regarding Claim 16, all of the limitations recited in Claim 16 were previously recited in Claim 13 (which includes all of the limitations recited in Claim 1 by virtue of the dependency of Claim 13 on Claim 1).  Therefore, Claim 16 is rejected under the same prior art and teachings as those used in the rejections of Claims 1 & 13.
Regarding Claim 18, Ha teaches the invention as disclosed above in Claim 16, wherein Ha further teaches:  wherein the cylinder (120) further defines a bearing side passage that is recessed outward from the inner circumferential surface of the cylinder in the radial direction, that extends along a circumferential direction of the cylinder, and that connects one of the plurality of pockets to another of the plurality of pockets adjacent in the circumferential direction (Paragraphs 88-92 & Figures 7 & 9; Ha teaches how the expansion portion (200), which is formed as a recess on the inner surface of the cylinder at each nozzle, is formed such that it “may cross the inner circumferential surface of the cylinder body” (see Paragraph 92).  This recess formed on the inner circumferential surface of the cylinder body between each adjacent bearing inflow passage is considered the “bearing side passage” and is extending along a circumferential direction around the inner surface of the cylinder).  
Regarding Claim 19, Ha teaches the invention as disclosed above in Claim 18, wherein Ha further teaches:  wherein a recess depth of each of the plurality of pockets (123 & 400) from the inner circumferential surface of the cylinder (120) in the radial direction is greater than a recess depth of the bearing side passage from the inner circumferential surface of the cylinder in the radial direction (see the annotation of Figure 13 below; Since the pocket includes the expansion portion (400) & nozzle (123) and the bearing side passage is just a circumferential extension of the expansion portion (400), the bearing side passage would have a radial cross-sectional area that was less than the cross sectional area of the second bearing inflow passage.).  

    PNG
    media_image5.png
    698
    792
    media_image5.png
    Greyscale

Regarding Claim 20, Ha teaches the invention as disclosed above in Claim 19, wherein Ha further teaches:  wherein the recess depth of each of the plurality of pockets (123 & 400) from the inner circumferential surface of the cylinder varies along the circumferential direction (Figure 13 shows how the inner surface of the nozzle (123) is tapered.  This would result in the total cross-sectional area of the pocket (which includes the nozzle) would vary in the circumferential direction).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ha et al (US 2017/0314542 A1), Ha et al (US 2015/0369225 A1), Kim et al (US .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRUNJES whose telephone number is (571)272-2083.  The examiner can normally be reached on M-F: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.J.B/Examiner, Art Unit 3746     

                                                                                                                                                                                                   /ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746